Title: To James Madison from James Madison, Sr., 10 June 1784
From: Madison, James, Sr.
To: Madison, James


June 10th. 1784—9 O’Clock P. M.
Mr. Mordicai Barbour, by whom you will receive this, is just from Kentucky & informs us that one John Stanley & George Wilson has entered a Caveat against a Patent issuing for our 40 000 Acres of Land on Pant[h]er Creek & also part of Col. Mason’s, for not being surveyed according to the entry & has entered them with the Surveyor. Who is blameable for this piece of fatal misconduct I am not certain. I have not time to look into the Law, but am inform’d that all Caveats are to be tryed in the Western district & that there is no appeal allowed from that Court, if there is, perhaps it may be prudent to engage Mr. Randolph for the Company; but I expect you will receive fuller advice from some of the Partners.
I am inform’d there are many scandalous advantages taken by some persons who constantly attends the Offices to examine if the surveys are litterally made according to the entries, & that the entries are properly made. Mr. Harry Green inform’d me to day that my Surveys on Elk Horn are entered by two other persons & surveyed by one of them & a Caveat entered against it by another; their entries are later than mine which it seems was to begin at a S. E. corner of the adjacent entry which it seems had no corners but the cardinal Points, so that it is probable I may have a dispute abt. that, & perhaps lose the Land. I hope the legislators will take up the Matter this Session & put a Stop to such unreasonable practices.
I wish you would let me hear from you & inform me what you have done with my Tobo. & how many Hhds you have recd—some was lodged on the Road & I can’t learn what is done with it. Have you recd. the Money from Messrs. Anderson’s? If you have a safe hand send me the Money for Mr. Jones, or to Mr. Abram Maury at Fredg about £360. will be sufficient. I expect—he has recd. the £144 I got of Mr. Winslow, which you must make up £170 & pay it to the Treasurer for him. I observe in the Catalogue you left with me Burrows Reports. are mentioned 3 Vol. I am told there are 4 or 5 Vol. published. Would you have them all wrote for, or only 3 Volumes? The messenger is waiting so must conclude, Your Affectionate Father
James Madison
Fanny is gone to Fredk. with her Sister
